 Case 3:20-cv-00091-GPC-KSC Document 6 Filed 03/31/20 PageID.21 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10   LUMINENCE, LLC, a California limited          Case No. 3:20-cv-0091-GPC-KSC
11   liability company,
                               Plaintiff,          ORDER OF DISMISSAL
12
     v.
13                                                 (ECF Nos. 4, 5.)
     ALEXANDER ZIMMERMAN, a/k/a
14   ALEXANDER LYUDMILOR, an
15   individual, d/b/a SAILS MARINE, a sole
     proprietorship; DOES 1-10;
16                              Defendants.
17
18         On March 25, 2020, Plaintiff notified the Court that the Parties reached a

19   settlement in the above-captioned matter. (ECF No. 4.) On March 26, 2020, Plaintiff

20   filed a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41.

21   (ECF No. 5.) Plaintiff cites to Federal Rule of Civil Procedure 41, which states in

22   relevant part that “the plaintiff may dismiss an action without a court order by filing . .

23   . a notice of dismissal before the opposing party serves either an answer or a motion

24   for summary judgment.” Fed. R. Civ. Pro. 41(a)(1)(A)(i).

25         Here, Plaintiff filed the required notice and Defendant has yet to file an answer
26   or any motion in this matter. (ECF No. 5.) Consequently, Plaintiff’s voluntary
27   dismissal is “self-executing.” Storman v. U.S. Office of the Sec’y, DDHS, No. 2:17-
28   CV-0976-MCE, 2018 WL 740127, at *2 (E.D. Cal. Feb. 7, 2018) (subsequent case
 Case 3:20-cv-00091-GPC-KSC Document 6 Filed 03/31/20 PageID.22 Page 2 of 2



1    history excluded); see also Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
2    1074, 1076 (9th Cir. 1999) (noting that a voluntary “dismissal is effective on filing
3    and no court order is required.”).
4          Nonetheless, because Plaintiff requests that the dismissal take effect with
5    prejudice, the Court ORDERS that Plaintiff’s complaint matter be DISMISSED
6    WITH PREJUDICE and DIRECTS the Clerk of Court to close this action.
7          IT IS SO ORDERED.
8          Dated: March 30, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
